DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 10/13/2021, is acknowledged. Claims 1, 5, 9, 12, and 14 – 19 are amended. Claims 10 – 11, 13, and 20 are canceled. Claims 21 – 22 are newly entered. Claims 1 – 9, 12, 14 – 19, and 21 – 22 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 2, 5 – 9, 12, 14 – 18, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 3791880 (“Hunsicker”; of record) in view of “Macrosegregation in direct-chill casting of aluminium alloys”, 2008. Progress in Materials Science, Vol 53, No 3, pp 421-480 (“Nadella”).
Regarding claim 1, Hunsicker teaches a product comprising: an aluminum alloy sheet (Abstract). Note that Hunsicker describes the product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Hunsicker to be roughly equivalent or comparable in dimension.
Hunsicker teaches an aluminum alloy composition (1: 50-55) that is given in Table 1 below and compared to the composition of claim 1 and its dependent claims.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Hunsicker does not explicitly teach a variation of weight percent of zinc between a surface of the product and a specified depth of 3000 microns from the surface of the product. Hunsicker does teach that the product is subjected to a homogenization treatment, wherein an essentially uniform microstructural distribution of primary solute elements Zn, Mg, and Cu is achieved (2: 67 – 3: 5). Hunsicker teaches that such treatment overcomes as-cast dendritic microsegregation (3: 2-3).
Nadella provides a review of the causes of macrosegregation in aluminum alloys produced by direct-chill casting, as well as the impact of various casting process parameters on macrosegregation (Abstract, L 13-19). Macrosegregation is defined as the non-uniform chemical composition over the length scale of a casting (Abstract, L 2-3). Nadella teaches that macrosegregation is essentially unaffected by annealing (P 423, Par 1, L 8-9). Thus, an ordinarily skilled artisan would appreciate that the product of Hunsicker may be free of microsegregation due to the applied homogenization treatment, but such treatment would have negligible impact on any macrosegregation present in the product. Nadella notes that microsegregation diffusion distances are at the order of magnitude of a cell size in the casting, usually between 10-100 microns (P 423, L 5-7). Thus, the claimed variation of weight percent of zinc, which is measured over a distance of 3000 microns, would be expected to be a resultant property of the macrosegregation present in a product, rather than the microsegregation, which is measured over distances that are over a smaller order(s) of magnitude. Further, Nadella teaches that macrosegregation can be represented by a segregation ratio or index = (Cmax - Cmin)/C0 (P 452, Par 3, Point 3 – “Segregation 
With regard to Hunsicker, Hunsicker does not explicitly refer to macrosegregation anywhere in the reference. However, it is noted that Hunsicker teaches that the aluminum sheets are obtained from ingots made by direct-chill casting (2: 63-66). Thus, some amount of macrosegregation would be expected in view of the teachings of Nadella. 
Nadella aims to exert control over the macrosegregation of direct-chill castings in order to minimize it, or to prevent it altogether (P 450, Par 4, L 1-3). Nadella teaches that numerous process parameters are known to have a direct effect on the degree of macrosegregation present in direct-chill castings. Of these parameters, Nadella notes that macrosegregation may be decreased by reducing casting speed (P 464, Par 4, L 3-7). Nadella also teaches that decreasing the ingot size/dimensions is an obvious remedy for reducing macrosegregation (P 467, Par 6, L 3-5). Finally, Nadella also teaches that an almost uniform chemical composition (i.e. total elimination of macrosegregation) can be obtained by direct-chill casting under electromagnetic conditions, once the frequency of the electromagnetic field is optimized (P 467, Par 2, L 1-8). Nadella also teaches that macrosegregation is considered to be a major and irreversible defect in direct-chill cast aluminum alloys (P 423, Par 1, L 9 & Par 2, L 9-11).
It would have been obvious to reduce the degree of macrosegregation present in the product taught by Hunsicker by reducing the casting speed and size/dimensions of the ingot used to form the product, or even to completely eliminate macrosegregation altogether by direct-chill casting under an optimized electromagnetic field. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested by Nadella.
prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
It is noted the Hunsicker does not explicitly teach that the product is a cast product. The claim limitation “a cast product” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Regardless it is noted that Hunsicker does teach that the product is obtained by direct-chill casting (2: 63-66).
Regarding claim 2, a prima facie case of obviousness exists, as the range of Zn (5.2-6.2 wt%) taught by Hunsicker (1: 50-55) overlaps with the range of Zn in the instant claim (6-28 wt%).
Regarding claim 5, the range of Zn (0.5-10 wt%) taught by Hunsicker ([0075], L 1-4) falls within the range of Zn in the instant claim (4-15 wt%).
Regarding claim 6, a prima facie case of obviousness exists, as the range of Zn (5.2-6.2 wt%) taught by Hunsicker (1: 50-55) overlaps with the range of Zn in the instant claim (6-12 wt%).
Regarding claim 7, the range of Zn (5.2-6.2 wt%) taught by Hunsicker ([0075], L 1-4) falls within the range of Zn in the instant claim (4-10 wt%).
8, the range of Zn (5.2-6.2 wt%) taught by Hunsicker (1: 50-55) falls within the range of Zn in the instant claim (4-8 wt%).
Regarding claim 9, as previously discussed, it would have been obvious to reduce the degree of macrosegregation present in the product taught by Hunsicker by reducing the casting speed and size/dimensions of the ingot used to form the product, or even to completely eliminate macrosegregation altogether by direct-chill casting under a frequency-optimized electromagnetic field. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested by Nadella.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella would result in a zinc variation which would fall within Applicant’s claimed range of 12% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Regarding claim 12, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Regarding claim 14, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Regarding claim 15, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
16, a prima facie case of obviousness exists, as the range of Cu (1.2-1.9 wt%) taught by Hunsicker (1: 50-55) overlaps with the range of Cu (1-1.5 wt%) in the instant claim, while the Zn and Mg content taught by Hunsicker falls within the claimed amounts.
Regarding claim 17, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Regarding claim 18, a prima facie case of obviousness exists, as the range of Mg (1.9-2.5 wt%) taught by Hunsicker (1: 50-55) overlaps with the range of Mg (1-2 wt%) in the instant claim, while the Zn and Cu content taught by Hunsicker falls within the claimed amounts.
Regarding claim 21, as previously discussed, it would have been obvious to reduce the degree of macrosegregation present in the product taught by Hunsicker by reducing the casting speed and size/dimensions of the ingot used to form the product, or even to completely eliminate macrosegregation altogether by direct-chill casting under a frequency-optimized electromagnetic field. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested by Nadella.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella would result in a zinc variation which would fall within Applicant’s claimed range of 10% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Regarding claim 22, as previously discussed, it would have been obvious to reduce the degree of macrosegregation present in the product taught by Hunsicker by reducing the casting 
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella would result in a zinc variation which would fall within Applicant’s claimed range of 8% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).

Claims 1 – 9, 12, 14 – 19, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0064058 (“Kim”; of record) in view of US 2002/0153123 (“Ünal”; of record), “Macrosegregation in direct-chill casting of aluminium alloys”, 2008. Progress in Materials Science, Vol 53, No 3, pp 421-480 (“Nadella”), and “Abatement of segregation with the electro and static magnetic field during twin-roll casting of 7075 alloy sheet”, 2014. Materials Science & Engineering A, Vol 599, pp 279-285 (“Su”; of record).
Regarding claim 1, Kim teaches a cast product comprising: an aluminum alloy strip ([0014], L 1-3). Note that Kim describes the cast product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Kim to be roughly equivalent or comparable in dimension. As further evidence, the casting method taught by Kim is referred to as “twin roll strip casting” ([0012], L 3-6).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as each of the ranges of Zn (0.5-10 wt%), Cu (0.05-3 wt%), and Mg (0.5-5 wt%) taught by Kim overlap with the claimed ranges of Zn (4-28 wt%), Cu (1-3 wt%), and Mg (1-3 wt%).
Kim does not explicitly teach a variation of weight percent of zinc between a surface of the product and a specified depth of 3000 microns from the surface of the product.
Ünal teaches the same modified twin-roll casting method and apparatus as the technique used in the instant application, where the melted alloy is passed through a pair of rotating cooling 
It would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. 
max - Cmin)/C0 (P 452, Par 3, Point 3 – “Segregation ratio or index”). Such a “segregation index” is equivalent to the “zinc variation” formula of the instant claim.
Nadella aims to exert control over the macrosegregation of direct-chill castings in order to minimize it, or to prevent it altogether (P 450, Par 4, L 1-3). Nadella teaches that numerous process parameters are known to have a direct effect on the degree of macrosegregation present in direct-chill castings. Of these parameters, Nadella notes that macrosegregation may be decreased by reducing casting speed (P 464, Par 4, L 3-7). Nadella also teaches that decreasing the ingot size/dimensions is an obvious remedy for reducing macrosegregation (P 467, Par 6, L 3-5). 
Finally, Nadella also teaches that an almost uniform chemical composition (i.e. total elimination of macrosegregation) can be obtained by direct-chill casting under electromagnetic conditions, once the frequency of the electromagnetic field is optimized (P 467, Par 2, L 1-8). Nadella also teaches that macrosegregation is considered to be a major and irreversible defect in direct-chill cast aluminum alloys (P 423, Par 1, L 9 & Par 2, L 9-11). Even further, Su teaches the 
It would have been obvious to 1) reduce the degree of macrosegregation present in the product taught by Kim and produced by the twin-roll casting method and apparatus of Ünal by reducing the casting speed and size/dimensions of the cast strip, and 2) to eliminate macrosegregation altogether by casting under an oscillating frequency-optimized electromagnetic field such as that taught by Nadella and Su. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested both by Nadella and Su.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 15% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Regarding claim 2, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (6-28 wt%).
Regarding claim 3, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (8-28 wt%).
4, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps at end points with the range of Zn in the instant claim (10-28 wt%).
Regarding claim 5, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (4-15 wt%).
Regarding claim 6, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (6-12 wt%).
Regarding claim 7, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Zn in the instant claim (4-10 wt%).
Regarding claim 8, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Zn in the instant claim (4-8 wt%).
Regarding claim 9, as discussed previously, it would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing 
Lastly, it would have been obvious to 1) reduce the degree of macrosegregation present in the product taught by Kim and produced by the twin-roll casting method and apparatus of Ünal by reducing the casting speed and size/dimensions of the cast strip, and 2) to eliminate macrosegregation altogether by casting under an oscillating frequency-optimized electromagnetic field such as that taught by Nadella and Su. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested both by Nadella and Su.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 12% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Regarding claim 12, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn (4-12 wt%) in the instant claim.
Regarding claim 14, a prima facie case of obviousness exists, as the range of Cu (0.05-3 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Cu (1-2.5 wt%) in the instant claim.
Regarding claim 15, a prima facie case of obviousness exists, as the range of Cu (0.05-3 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Cu (1-2 wt%) in the instant claim.
Regarding claim 16, a prima facie case of obviousness exists, as the range of Cu (0.05-3 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Cu (1-1.5 wt%) in the instant claim.
17, a prima facie case of obviousness exists, as the range of Mg (0.5-5 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Mg (1-2.5 wt%) in the instant claim.
Regarding claim 18, a prima facie case of obviousness exists, as the range of Mg (0.5-5 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Mg (1-2 wt%) in the instant claim.
Regarding claim 19, a prima facie case of obviousness exists, as the range of Mg (0.5-5 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Mg (1-1.5 wt%) in the instant claim.
Regarding claim 21, as discussed previously, it would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. 
Lastly, it would have been obvious to 1) reduce the degree of macrosegregation present in the product taught by Kim and produced by the twin-roll casting method and apparatus of Ünal by reducing the casting speed and size/dimensions of the cast strip, and 2) to eliminate macrosegregation altogether by casting under an oscillating frequency-optimized electromagnetic 
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 10% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Regarding claim 22, as discussed previously, it would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. 

The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 8Ü% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).

Response to Arguments
Applicant’s remarks filed 10/13/2021 are acknowledged and have been fully considered. Applicant has argued that Hunsicker does not teach or suggest the amended “zinc variability” limitation. Applicant argues that the homogenization heat treatment of Hunsicker would not be adequate to result in the aforementioned claim limitation, as macrosegregation cannot be mitigated through thermal and mechanical processing, such as the homogenization treatment of Hunsicker, due to the large distances involved and the low diffusivity of the solute in the solid state. 
Upon review of Applicant’s remarks, as well as the teachings present in the cited Nadella reference, the Examiner finds this argument to be persuasive. As such, the previous rejection of prima facie case of obviousness (MPEP 2144.05 I).
Applicant argues further that Kim and the ‘123 publication (referred to in the rejection as “Ünal”) would not be combined by a person of ordinary skill in the art for reasons already of record. As understood by the Examiner, there is no argument of record arguing against the Examiner’s combination of Kim and the ‘123 publication, wherein the Examiner concluded that it would have been obvious to an ordinarily skilled artisan to cast the product of Kim by the method and casting apparatus of the ‘123 publication. Rather, as articulated in the declaration filed 5/11/2020, it appears that Applicant agrees that such a proposed combination of the prior art would have been obvious (see Par 24 of the aforementioned declaration).
	Applicant argues further that the ‘123 publication does not expressly disclose the zinc variability limitation. Applicant argues that ‘123 only discloses amounts of eutectic-forming elements much less than the minimum of 4 wt% Zn required by the present claims, and as such, any disclosure in ‘123 relating to variability should not be extrapolated to alloys having greater amounts of eutectic-forming elements present. Applicant then refers to the declarations made by Dr. Ünal, in which it was explained that nickel and zinc are both eutectic forming elements, and would behave qualitatively similarly. Dr. Ünal then concluded that he would expect Zn variability 
	The Examiner notes that the conclusions made by Dr. Ünal were not themselves based on any presented evidence, and were postulated on an assumption that Zn and Ni would behave in the exact same manner. The Examiner strongly doubts that Dr. Ünal’s assumption is correct, as it is known in the art that eutectic forming elements segregate at different rates from each other, based on the partition coefficient K of the eutectic-forming element. Nadella teaches the Zn has a partition coefficient of 0.45, which is the closest tested to 1.0 (equivalent to no segregation at all) besides Mn (see Nadella: P 451 – 452). Dr. Ünal provides no evidence that Ni has a similar partition/distribution coefficient to Zn, nor any suggestion as to why this would be the case. Table 3 and Fig. 16 of Nadella are presented for convenience. It is noted that “% deviation” should not be interpreted as being equivalent to the “zinc variability” limitation, as the two properties are calculated differently.

    PNG
    media_image3.png
    544
    758
    media_image3.png
    Greyscale

Applicant then states that the ‘123 publication shows that Applicant is correct in concluding that a POSITA would reasonably expect zinc variability to be much higher than 15% and typically around 19-20%, and not 15% or less. The Examiner notes that the ‘123 publication provides no support for such a conclusion – rather, such a conclusion is gleaned only from the declarations previously made by Dr. Ünal, and specifically, the assumption that Ni and Zn would segregate in the exact same manner. In view of the evidence presented by the Examiner, such an assumption is doubtful, and as such Applicant’s arguments are unpersuasive.
Applicant argues further that increasing the Zn amount to the levels disclosed by Kim, the primary reference, while using the casting process and apparatus of the ‘123 application, would not inherently produce the zinc variability limitation. Applicant states that no evidence exists showing that the Examiner’s proposed combination would necessarily and always result in the zinc variability limitation. The Examiner notes that the present application itself is evidence that 
Applicant argues further that there is no reasonable expectation of success in achieving the zinc variability limitation based on the combination of Kim, the ‘123 application, and Su. Applicant argues that the zinc variation within Kim’s alloy strips range from about 25-55%. The Examiner notes that such zinc variation would be a result of the conventional twin-roll casting process disclosed in the reference. However, such zinc variation would not be relevant to the proposed combination wherein the alloys of Kim are cast by the method and apparatus disclosed in the ‘123 application. Applicant argues further that with about 1.7 wt% Zn, the strip would be expected to realize about 19-20% variability, already greater than the claimed maximum of 15%. Again, the Examiner notes that such expectation assumes that Zn would segregate in the exact same manner as does Ni. Such an assumption is doubtful based on the evidence presented and previously discussed in Nadella. Applicant argues that zinc segregation is trending upwards with increasing zinc content. The Examiner does not contest this. The present application itself acknowledges this. The data presented in Table 3 of the instant specification is plotted below, 

    PNG
    media_image4.png
    744
    1141
    media_image4.png
    Greyscale

Applicant argues further that the Su reference does not solve the zinc variability issues. The Examiner notes that Su is directed toward elimination of macrosegregation through the implementation of an oscillating magnetic field to a twin-roll casting process. As such, Su provides a solution which is likely to result in the claimed zinc variation limitation. Additionally, Nadella 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735